


Exhibit 10.80
DISTRIBUTION OPTION AGREEMENT
AMONG
THOMAS PROPERTIES GROUP, L.P.,
A MARYLAND LIMITED PARTNERSHIP,
AND
CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM,
A PUBLIC ENTITY
AND
TPG/CALSTRS, LLC,
A DELAWARE LIMITED LIABILITY COMPANY





 
 
 




--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
Page
ARTICLE 1 DISTRIBUTION OPTION
3
1.1
Grant of Distribution Option
3
1.2
Distribution Option Term
3
1.3
Exercise of Distribution Option
3
1.4
Distribution Transactions
3
 
 
 
ARTICLE 2 EXISTING LOANS
3
2.1
Subject to Existing Loans
4
2.2
Release of Company
4
2.3
Lender Consents to Transactions
4
 
 
 
ARTICLE 3 DEPOSIT; ADJUSTMENT OF INTERESTS
4
3.1
Deposit
4
3.2
Adjustment of Interests
5
 
 
 
ARTICLE 4 AS IS, WHERE IS
5
4.1
As Is, Where Is
5
 
 
 
ARTICLE 5 REPRESENTATIONS AND WARRANTIES
7
5.1
TPG Representations and Warranties
7
5.2
CalSTRS Representations and Warranties
9
5.3
Company Representations and Warranties
10
5.4
Survival
11
5.5
Limitations
11
 
 
 
ARTICLE 6 CONDITIONS PRECEDENT TO CLOSING
11
6.1
Conditions Precedent to TPG and Company Obligations to Close
11
6.2
Conditions Precedent to CalSTRS Obligation to Close
12
6.3
Waiver of Conditions to Closing
13
 
 
 
ARTICLE 7 CLOSING
13
7.1
Closing Date
13
7.2
CalSTRS Obligations at the Closing
13
7.3
TPG Obligations at the Closing
14
7.4
Costs and Adjustments at Closing
14
 
 
 
 
 
 




i

 
 




--------------------------------------------------------------------------------




ARTICLE 8 CITY NATIONAL PLAZA
19
8.1
CNP Third Party PSA
19
8.2
TPG Cooperation
19
8.3
Closing Costs; Post-Closing Liabilities
20
 
 
 
ARTICLE 9 REMEDIES
21
9.1
Remedies for Default by TPG or Company
21
9.2
Remedies for Default by CalSTRS
21
 
 
 
ARTICLE 10 BROKERS
22
10.1
Broker
22
10.2
Indemnity
22
 
 
 
ARTICLE 11 NOTICES
22
11.1
Written Notice
22
11.2
Method of Transmittal
22
11.3
Addresses
23
 
 
 
ARTICLE 12 ASSIGNMENT
24
 
 
 
ARTICLE 13 MISCELLANEOUS
24
13.1
Entire Agreement
24
13.2
Modifications
24
13.3
Gender and Number
24
13.4
Captions
24
13.5
Controlling Law
24
13.6
Exhibits
24
13.7
No Rule of Construction
25
13.8
Severability; Survival
25
13.9
Time of Essence
25
13.10
Business Day
25
13.11
No Memorandum
25
13.12
Attorneys' Fees and Costs
25
13.13
Counterparts and Expiration of Offer
25
13.14
Waiver of Jury Trial
26
13.15
Publicity and Confidentiality
26
13.16
Jurisdiction and Service of Process
26
13.17
Affiliate Exculpation
27
13.18
Further Assurances
27
13.19
Joint and Several Liability
27
13.20
Execution of Documents by CalSTRS
27






ii

 
 




--------------------------------------------------------------------------------






Exhibits and Schedules
Exhibits
Exhibit A    Form of Assignment and Assumption of Membership Interest
Exhibit B    Form of Operating Agreement Amendment
Exhibit C    Form of Certificate of Non-Foreign Status
Schedules
Schedule 7.4.7    Leasing Costs as of July 1, 2013





iii

 
 




--------------------------------------------------------------------------------




DISTRIBUTION OPTION AGREEMENT
This Distribution Option Agreement (this “Agreement”) is made and entered into
as of July 16, 2013 (the “Effective Date”), by and among THOMAS PROPERTIES
GROUP, L.P., a Maryland limited partnership (“TPG”), CALIFORNIA STATE TEACHERS’
RETIREMENT SYSTEM, a public entity (“CalSTRS”), and TPG/CalSTRS, LLC, a Delaware
limited liability company (the “Company”).
Recitals
This Agreement is made with reference to the following facts:
A.    TPG and CalSTRS are the sole members of the Company and are parties to
that certain Second Amended and Restated Operating Agreement of the Company,
dated as of October 13, 2004, as amended by that certain First Amendment to
Second Amended and Restated Operating Agreement, dated as of June 8, 2006, that
certain Second Amendment to Second Amended and Restated Operating Agreement,
dated as of May 25, 2007, that certain Third Amendment to Second Amended and
Restated Operating Agreement, dated as of February 1, 2008, that certain Fourth
Amendment to Second Amended and Restated Operating Agreement, dated as of
November 5, 2008, that certain Fifth Amendment to Second Amended and Restated
Operating Agreement, dated as of October 30, 2009, that certain Amended and
Restated Sixth Amendment to Second Amended and Restated Operating Agreement,
dated as of February 19, 2010, that certain Seventh Amendment to Second Amended
and Restated Operating Agreement, dated as of May 6, 2010, that certain Eighth
Amendment to Second Amended and Restated Operating Agreement, dated as of July
6, 2010, that certain Ninth Amendment to Second Amended and Restated Operating
Agreement, dated as of October 19, 2010, and that certain Tenth Amendment to
Second Amended and Restated Operating Agreement, dated as of August 15, 2012
(collectively, the “Company Operating Agreement”). Capitalized terms not defined
in this Agreement shall the meanings given such terms in the Company Operating
Agreement.
B.    The Company owns one hundred percent (100%) of the ownership interests
(the “CNP Equity Interests”) in TPGA, LLC, a Delaware limited liability company
(“TPGA”). TPGA indirectly owns 515/555 Flower Associates, LLC, a Delaware
limited liability company (“CNP Owner”). CNP Owner owns that certain real
property and improvements located at 505, 515, 525 and 555 Flower Street,
together with an offsite parking structure located at 400 Flower Street, Los
Angeles, California (collectively, “City National Plaza”).
C.    TPG, CalSTRS and the Company are parties to that certain Redemption and
Liquidation Option Agreement of even date herewith (the “RL Option Agreement”),
pursuant to which TPG is granted the options, in the alternative, (i) to cause
the Company to redeem CalSTRS’



1

 
 




--------------------------------------------------------------------------------




interest in the Company, or (ii) to cause the Company to liquidate by
distribution of all its assets to the members of the Company (including
distribution of the CNP Equity Interests to CalSTRS), in each case pursuant to
the terms and conditions set forth in the RL Option Agreement.
D.    CalSTRS has informed the Company and TPG that it intends to solicit and
accept an offer from a prospective third party purchaser that is not affiliated
with CalSTRS (a “Third Party Purchaser”), to purchase City National Plaza from
CalSTRS or CNP Owner immediately following CalSTRS’ receipt of the CNP Equity
Interests pursuant to the RL Option Agreement or this Agreement, and CalSTRS may
enter into or, following the distribution of the CNP Equity Interests to
CalSTRS, may cause CNP Owner to enter into a binding agreement for the sale of
City National Plaza with the Third Party Purchaser (a “CNP Third Party PSA”),
pursuant to the terms and conditions of the RL Option Agreement.
E.    TPG, CalSTRS, and the Company desire to enter into this Agreement to,
among other things, grant to CalSTRS the option to redeem a portion of its
membership interest in the Company by causing the Company to distribute in kind
to CalSTRS the CNP Equity Interests, pursuant to the terms and conditions set
forth herein.



2

 
 




--------------------------------------------------------------------------------




ARTICLE 1
DISTRIBUTION OPTION
1.1    Grant of Distribution Option. TPG and the Company hereby grant to CalSTRS
a one-time option (the “Distribution Option”), exercisable only during the
Distribution Option Term described in Section 1.2 hereof, and on the terms and
conditions set forth in this Agreement, to redeem a portion of CalSTRS’
membership interest in the Company by causing the Company to distribute in kind
to CalSTRS the CNP Equity Interests.
1.2    Distribution Option Term. The term of the Distribution Option (the
“Distribution Option Term”) shall commence on August 1, 2013 and expire at 5:00
pm Pacific Time on December 1, 2013.
1.3    Exercise of Distribution Option. Provided that TPG has not exercised the
“Redemption Option” or the “Liquidation Option” (as such terms are defined in,
and in accordance with, the RL Option Agreement), or if the RL Option Agreement
has otherwise terminated (other than as a result of a default by CalSTRS), the
Distribution Option may be exercised by CalSTRS giving written notice to TPG of
its intent to exercise the Distribution Option in compliance with the
requirements of this Section 1.3 (the “Distribution Exercise Notice”). The
Distribution Exercise Notice must be given prior to the expiration of the
Distribution Option Term and shall be signed by CalSTRS or its counsel. If
CalSTRS does not give the Distribution Exercise Notice in accordance with this
Section 1.3 within the Distribution Option Term, the Distribution Option shall
expire and this Agreement shall automatically terminate and be of no further
force or effect.
1.4    Distribution Transactions. Upon the exercise of the Distribution Option
in accordance with Section 1.3, this Agreement shall constitute a binding
agreement between CalSTRS and TPG to redeem a portion of its membership interest
in the Company by causing the Company to distribute in kind to CalSTRS the CNP
Equity Interests on the terms and subject to the conditions set forth herein.
Effective upon the Closing, (a) TPG shall cause the Company to distribute in
kind to CalSTRS the CNP Equity Interests, and (b) the Percentage Interests of
TPG and CalSTRS in the Company shall be adjusted in accordance with Section 3.2.
The transactions described in this Section 1.4 are collectively referred to
herein as the “Distribution Transactions.”
ARTICLE 2    
EXISTING LOANS



3

 
 




--------------------------------------------------------------------------------




2.1    Subject to Existing Loans. The Distribution Transactions are intended to
be completed without any change in the existing loans owing by the CNP Owner and
its direct and indirect subsidiaries (collectively, the “Existing Loans”) and
the deeds of trust, security agreements, pledges and other documents and
instruments evidencing or securing the Existing Loans (collectively, the
“Existing Loan Documents”). The Existing Loans include that certain unsecured
loan made by Kings Capital Portfolio No. 9 LLC and Kenneth A. Picerne as Trustee
of The Kenneth A. Picerne Trust Dated June 4, 1999, to a subsidiary of TPGA,
which has an outstanding balance of $500,000. After the Closing, the CNP Owner
and such subsidiaries bound by the Existing Loan Documents shall remain liable
to the lenders under the Existing Loan Documents (the “Existing Lenders”) in
accordance with their respective terms, and City National Plaza shall remain
subject to the liens securing the Existing Loans to the extent set forth
therein.
2.2    Release of Company. Notwithstanding Section 2.1, CalSTRS shall use its
commercially reasonable efforts (and TPG shall cooperate with such efforts
without cost or expense or creating any additional liability or obligations),
including by providing a replacement guarantor, to cause the Company to be
released from all guaranties, indemnities and personal liabilities in connection
with the Existing Loans.
2.3    Lender Consents to Transactions. The parties acknowledge that the
Distribution Transactions, including without limitation, the withdrawal of
CalSTRS as an investor in or member of, directly or indirectly, the CNP Owner,
may require the consent or approval of lenders or loan servicers in order to
avoid a breach or default under the Existing Loan Documents (collectively, the
“Lender Consents”). TPG and the Company shall use their commercially reasonable
efforts to obtain the Lender Consents prior to the Closing Date, and CalSTRS
shall cooperate with TPG and the Company, without cost or expense or creating
any additional liability or obligations, in obtaining such Lender Consents.
ARTICLE 3    
DEPOSIT; ADJUSTMENT OF INTERESTS
3.1    Deposit. Pursuant to the RL Option Agreement, TPG has deposited in the
“Escrow Account” established by “Escrow Holder” (as such terms are defined in
the RL Option Agreement), in cash or other immediately available funds, the sum
of Five Million Dollars ($5,000,000), which funds shall constitute a deposit by
TPG under this Agreement (the “Deposit”). The Escrow Holder shall hold the
Deposit or any portion thereof in the Escrow Account, in accordance with the
terms and conditions of this Agreement and a customary separate escrow agreement
to be entered into among Escrow Holder, TPG, CalSTRS and the Company, provided
that such separate agreement shall not be inconsistent with this Agreement. All
interest on such sum shall be deemed income of



4

 
 




--------------------------------------------------------------------------------




TPG, and TPG shall be responsible for the payment of all costs and fees imposed
on the Escrow Account. Nevertheless, all interest accrued on such sum shall be
held and disbursed with, and deemed to be a part of, the “Deposit” for all
purposes of this Agreement. At the Closing, the Deposit and all interest accrued
thereon shall be refunded to TPG. The Deposit is nonrefundable to TPG in the
event the Closing does not occur for any reason except as expressly provided in
Section 6.1 or Section 9.2.
3.2    Adjustment of Interests. The parties acknowledge and agree that the fair
market value of TPG's interest in the Company with respect to the CNP Equity
Interests is equal to Forty Million Eight Hundred Thirty Eight Thousand Four
Hundred Thirty Eight Dollars ($40,838,438), subject to adjustment pursuant to
Section 7.4 (as so adjusted, the “TPG CNP Value”). Accordingly, at the Closing
the Percentage Interests of TPG and CalSTRS in the Company shall be adjusted as
set forth in the Operating Agreement Amendment (as defined herein).
ARTICLE 4    
AS IS, WHERE IS
4.1    As Is, Where Is.
4.1.1    Except for those representations and warranties expressly provided in
this Agreement or in any closing document or instrument executed by TPG, CalSTRS
or the Company pursuant to Sections 5.1, 5.2 or 5.3 of this Agreement
(collectively, the “Express Representations”), neither TPG, CalSTRS, the Company
nor any of the CNP Owner does, and neither TPG, CalSTRS, the Company nor any of
the CNP Owner shall, by execution and delivery of this Agreement or by the
execution and delivery of any document or instrument executed and delivered in
connection with Closing, make any representation or warranty, express or
implied, of any kind or nature whatsoever, with respect to TPG, CalSTRS, the
Company, the CNP Equity Interests, the CNP Owner or City National Plaza, and all
such warranties are hereby disclaimed.
4.1.2    Without limiting the generality of the foregoing, other than the
Express Representations, neither TPG, the Company nor the CNP Owner makes, or
shall make, any express or implied warranty as to matters of title, zoning,
acreage, tax consequences, actual or projected revenue and expenses, physical or
environmental condition (including, without limitation, laws, rules,
regulations, orders and requirements pertaining to the use, handling,
generation, treatment, storage or disposal of any toxic or hazardous waste or
toxic, hazardous or regulated substance), valuation, governmental permits and
approvals, covenants, conditions and restrictions of record applicable to City
National Plaza and compliance therewith, compliance with laws, ordinances,
rules, building codes, zoning proffers, and other governmental regulations, the
quantity, quality or condition of any personal property and fixtures, any ground
leases relating to City National Plaza,



5

 
 




--------------------------------------------------------------------------------




any leases, licenses or occupancy agreements (“Leases”) relating to City
National Plaza, any management agreements, service agreements, equipment leases
or other contracts, including, without limitation, management, maintenance,
construction, commission, architectural, supply or service contracts
(“Contracts”) relating to City National Plaza, the use or occupancy of City
National Plaza, whether the entering by TPG, CalSTRS or the Company into this
Agreement or the consummation of the transaction contemplated by this Agreement
is or may become a breach or event of default under any of the Existing Loan
Documents, or any other matter or thing relating to or affecting City National
Plaza (collectively, the “Disclaimed Matters”).
4.1.3    Notwithstanding anything to the contrary set forth in this Agreement,
but subject to the Express Representations, (i) beneficial ownership interest in
City National Plaza (indirectly, through the Distribution Transactions),
including without limitation the roofs, all structural components, all heating,
ventilating, air conditioning, mechanical, plumbing, and electrical systems,
fire and life safety and all other parts of the buildings constituting a portion
of City National Plaza and (ii)  the CNP Equity Interests shall be transferred
to CalSTRS and such transferee shall accept same, in their “AS IS” “WHERE IS”
condition on the Closing Date, “WITH ALL FAULTS” and “SUBJECT TO ALL DEFECTS”,
and subject to all matters of public record, Contracts and Leases existing on
the Closing Date. CalSTRS acknowledges that TPG’s willingness to effect the
Distribution Transactions has been induced, in part, by the agreement of CalSTRS
to accept, subject to the Express Representations, the CNP Equity Interests and
indirectly, City National Plaza, in such “AS IS” “WHERE IS” condition. CalSTRS
hereby acknowledges, represents and warrants that in executing, delivering and
performing this Agreement, CalSTRS (i) has not and does not rely upon any
statement, information or representation to whomsoever made or given, whether by
the Company, TPG or others, and whether directly or indirectly, verbally or in
writing, made by any person or entity, except for the Express Representations,
(ii) has relied solely on its own independent investigation, inspection,
analysis, appraisal, examination and evaluation of the facts and circumstances,
(iii) agrees to assume the risk that adverse matters, including but not limited
to construction or mechanical defects and adverse physical and environmental
conditions, may not have been revealed by its investigation of City National
Plaza, (iv) agrees that neither the Company nor TPG has any obligation to remedy
or cause compliance with any violation of any federal, state, county, or
municipal laws, ordinances, orders, rules, regulations, requirements, or
recorded covenants or restrictions affecting City National Plaza, (v) is not in
a disparate bargaining position with respect to TPG in connection with the
transaction contemplated hereby, (vi) freely and fairly agree to the waivers and
conditions of this Section 4.1 as part of the negotiations of this Agreement,
and (vii) has been represented by adequate legal counsel in connection herewith
and have conferred with such legal counsel concerning the waivers and other
conditions of this Section 4.1.
4.1.4    Without in any way limiting any provision of this Section 4.1, CalSTRS
specifically acknowledges and agrees, for itself and any of its assigns pursuant
to Article 12 and their affiliates, that except with respect to the Express
Representations and the obligations of TPG



6

 
 




--------------------------------------------------------------------------------




and the Company set forth in this Agreement, and except to the extent necessary
to pursue any claim against any third party, effective upon the Closing, CalSTRS
hereby waives, releases and discharges any claim it has, might have had or may
have against any other party, and its respective affiliates or any direct or
indirect partner, member, trustee, beneficiary, director, shareholder, officer,
attorney, employee, agent, contractor, representative or broker of any of the
foregoing, and any of its heirs, successors, personal representatives, devisees,
and assigns, with respect to (i) the Disclaimed Matters, (ii) the condition of
City National Plaza as of the Closing Date, (iii) the past, present or future
condition or compliance of City National Plaza with regard to any environmental
protection, pollution control or land use laws, rules, regulations, orders or
requirements, including, without limitation, CERCLA (as defined herein), or (iv)
any other state of facts that exists with respect to the CNP Equity Interests or
City National Plaza. In furtherance of this intention, each of CalSTRS hereby
expressly waives any and all rights and benefits conferred upon it by the
provisions of California Civil Code Section 1542, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
CalSTRS acknowledges that the foregoing acknowledgments, releases and waivers
including without limitation the waiver of the provisions of California Civil
Code Section 1542 were expressly bargained for. The waiver, release and
discharge set forth in this Section 4.1.4 shall survive the Closing or any
termination of this Agreement.
ARTICLE 5    
REPRESENTATIONS AND WARRANTIES
5.1    TPG Representations and Warranties. TPG represents and warrants to the
other parties hereto with respect to TPG as follows, which representations shall
be true and correct in all material respects on the Closing Date:
5.1.1    Organization. TPG is duly formed, validly existing and in good standing
under the laws of the State of Maryland and has all requisite power and
authority to conduct its business as presently conducted.
5.1.2    Authority/Consent. TPG possesses all requisite power and authority, has
taken all actions required by its organizational documents and applicable law to
execute and deliver this Agreement and will by Closing have taken all actions
required by its organizational documents



7

 
 




--------------------------------------------------------------------------------




and applicable law, to consummate the transactions contemplated in this
Agreement. No consent, approval, clearance, waiver, order, permit, license or
authorization of, or filing, recording or registration with, or exemption by,
any governmental authority or any other third party that has not been obtained
is required in connection with execution, delivery or performance of this
Agreement by TPG, subject to (i) obtaining the Lender Consents, and (ii)
required filings with the Securities and Exchange Commission.
5.1.3    No Conflicts. The execution and delivery of this Agreement by TPG and
all the documents executed by TPG or its affiliates in connection with the
transactions contemplated hereby that are to be delivered to CalSTRS, and the
consummation by TPG of the transactions contemplated hereby will not:
(i) violate any judgment, order, injunction, or decree to which TPG is subject,
or (ii) conflict with, result in a breach of, or constitute a default under the
organizational documents of TPG, or, subject to obtaining the Lender Consents,
any other agreement or instrument to which TPG is a party or by which TPG may be
bound.
5.1.4    Prohibited Transaction. Neither TPG, nor any partner in TPG, nor any
person or entity with actual authority to direct the actions of any partner of
TPG, nor any other person or entity holding any legal or beneficial interest
whatsoever in TPG (except that no representation is made with respect to any
shareholder of publicly traded shares in Thomas Properties Group, Inc.) (i) are
named on any list of persons and governments issued by the Office of Foreign
Assets Control of the United States Department of the Treasury (“OFAC”) pursuant
to Executive Order 13224 – Blocking Properties and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism (“Executive Order
13224”), as in effect on the Effective Date, or any similar list known to TPG or
publicly issued by OFAC or any other department or agency of the United States
of America (collectively, the “OFAC Lists”), (ii) are included in, owned by,
controlled by, knowing acting for or on behalf of, knowingly providing
assistance, support, sponsorship, or services of any kind to, or otherwise
knowingly associated with any of the persons referred to or described in the
OFAC Lists, or (iii) has knowingly conducted business with or knowingly engaged
in any transaction with any person named on any of the OFAC Lists or any person
included in, owned by, controlled by, acting for or on behalf of, providing
assistance, support, sponsorship, or services of any kind to, or otherwise
associated with any of the persons referred to or described in the OFAC Lists.
TPG is currently in compliance with, and shall at all times during the term of
this Agreement remain in compliance with, the regulations of OFAC and any
statute, executive order (including Executive Order 13224), and any regulation
relating thereto.
5.1.5    Foreign Person. TPG is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended.



8

 
 




--------------------------------------------------------------------------------




5.2    CalSTRS Representations and Warranties. CalSTRS represents and warrants
to the other parties hereto respect to CalSTRS as follows, which representations
shall be true and correct in all material respects on the Closing Date:
5.2.1    Organization. CalSTRS is the State Teachers’ Retirement System
established pursuant to Title I, Division 1, Parts 13 and 14 of the California
Education Code, Sections 22000, et seq., as amended. California Education Code
Section 22001 and California Government Code Section 12804 provide that CalSTRS
is a unit of the State and Consumer Services Agency. California Government Code
Section 12800 provides that the State and Consumer Services Agency is an agency
in the government of the State of California.
5.2.2    Authority/Consent. CalSTRS possesses all requisite power and authority,
has taken all actions required by its organizational documents and applicable
law to execute and deliver this Agreement and will by Closing have taken all
actions required by its organizational documents and applicable law, to
consummate the transactions contemplated in this Agreement. No consent,
approval, clearance, waiver, order, permit, license or authorization of, or
filing, recording or registration with, or exemption by, any governmental
authority or any other third party that has not been obtained is required in
connection with execution, delivery or performance of this Agreement by CalSTRS,
subject to obtaining the Lender Consents.
5.2.3    No Conflicts. The execution and delivery of this Agreement by CalSTRS
and all the documents executed by CalSTRS or its affiliates in connection with
the transactions contemplated hereby that are to be delivered to the Company,
and the consummation by CalSTRS of the transactions contemplated hereby will
not: (i) violate any judgment, order, injunction, or decree to which CalSTRS is
subject, or (ii) conflict with, result in a breach of, or constitute a default
under the organizational documents of CalSTRS, or other agreement or instrument
to which CalSTRS is a party or by which CalSTRS may be bound, subject to
obtaining the Lender Consents.
5.2.4    Prohibited Transaction. CalSTRS (i) is not named on any list of persons
and governments issued by OFAC pursuant to Executive Order 13224 as in effect on
the Effective Date, or any OFAC List, (ii) is not included in, owned by,
controlled by, knowing acting for or on behalf of, knowingly providing
assistance, support, sponsorship, or services of any kind to, or otherwise
knowingly associated with any of the persons referred to or described in the
OFAC Lists, or (iii) has not knowingly conducted business with or knowingly
engaged in any transaction with any person named on any of the OFAC Lists or any
person included in, owned by, controlled by, acting for or on behalf of,
providing assistance, support, sponsorship, or services of any kind to, or
otherwise associated with any of the persons referred to or described in the
OFAC Lists. CalSTRS is currently in compliance with, and shall at all times
during the term of this Agreement remain in compliance



9

 
 




--------------------------------------------------------------------------------




with, the regulations of OFAC and any statute, executive order (including
Executive Order 13224), and any regulation relating thereto.
5.2.5    Foreign Person. CalSTRS is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended.
5.3    Company Representations and Warranties. The Company represents and
warrants to the other parties hereto with respect to the Company as follows,
which representations shall be true and correct in all material respects on the
Closing Date:
5.3.1    Organization. The Company is duly formed, validly existing and in good
standing under the laws of the State of Delaware and has all requisite power and
authority to conduct its business as presently conducted.
5.3.2    Authority/Consent. The Company possesses all requisite power and
authority, has taken all actions required by its organizational documents and
applicable law to execute and deliver this Agreement and will by Closing have
taken all actions required by its organizational documents and applicable law,
to consummate the transactions contemplated in this Agreement. No consent,
approval, clearance, waiver, order, permit, license or authorization of, or
filing, recording or registration with, or exemption by, any governmental
authority or any other third party that has not been obtained is required in
connection with execution, delivery or performance of this Agreement by the
Company, subject to obtaining the Lender Consents.
5.3.3    No Conflicts. The execution and delivery of this Agreement by the
Company and all the documents executed by the Company or its affiliates in
connection with the transactions contemplated hereby that are to be delivered to
CalSTRS, and the consummation by the Company of the transactions contemplated
hereby will not: (i) violate any judgment, order, injunction, or decree to which
the Company is subject, or (ii) conflict with, result in a breach of, or
constitute a default under the organizational documents of the Company, or,
subject to obtaining the Lender Consents, any other agreement or instrument to
which the Company is a party or by which the Company may be bound.
5.3.4    Prohibited Transaction. Neither the Company, nor any member of the
Company (excluding CalSTRS), nor any person or entity with actual authority to
direct the actions of any member, partner or shareholder of the Company
(excluding CalSTRS), nor any other person or entity holding any legal or
beneficial interest (excluding CalSTRS and the retirants or beneficiaries of
CalSTRS and excluding any public shareholders of Thomas Properties Group, Inc.)
whatsoever in the Company (i) are named on any list of persons and governments
issued OFAC pursuant to Executive Order 13224, as in effect on the Effective
Date, or any OFAC List, (ii) are included in, owned by, controlled by, knowing
acting for or on behalf of, knowingly providing assistance,



10

 
 




--------------------------------------------------------------------------------




support, sponsorship, or services of any kind to, or otherwise knowingly
associated with any of the persons referred to or described in the OFAC Lists,
or (iii) has knowingly conducted business with or knowingly engaged in any
transaction with any person named on any of the OFAC Lists or any person
included in, owned by, controlled by, acting for or on behalf of, providing
assistance, support, sponsorship, or services of any kind to, or otherwise
associated with any of the persons referred to or described in the OFAC Lists.
the Company is currently in compliance with, and shall at all times during the
term of this Agreement remain in compliance with, the regulations of OFAC and
any statute, executive order (including Executive Order 13224), and any
regulation relating thereto.
5.3.5    Foreign Person. Neither the Company nor the CNP Owner (or in the case
of the Company or the CNP Owner which is a disregarded entity for U.S. Federal
Income Tax purposes, the Company’ or such CNP Owner’ regarded parent) is a
“foreign person” within the meaning of Section 1445(f)(3) of the Internal
Revenue Code of 1986, as amended.
5.4    Survival. All of the representations and warranties of the parties hereto
set forth in this Article 5 shall survive the Closing.
5.5    Limitations. The parties hereto are experienced in and knowledgeable
about the ownership, management, leasing and purchase of commercial real estate
and office properties, and each of them has relied and will rely exclusively on
its own consultants, advisors, counsel, employees, agents, principals and/or
studies, investigations and/or inspections with respect to City National Plaza,
its tax or legal status, condition, value and potential. The parties hereto
agree that, notwithstanding the fact that they have received certain information
from another party hereto or its agents or consultants, they have relied solely
upon and will continue to rely solely upon their own analysis and will not rely
on any information provided by another party hereto or its agents or
consultants, except solely for the Express Representations.
ARTICLE 6    
CONDITIONS PRECEDENT TO CLOSING
6.1    Conditions Precedent to TPG and Company Obligations to Close. Provided
that CalSTRS has validly exercised the Distribution Option, the obligations of
TPG and the Company to consummate the Distribution Transactions are subject to
satisfaction on or before the Closing Date of the following conditions, any of
which may be waived in writing by TPG and the Company in their sole and absolute
discretion:
6.1.1    Delivery of Closing Documents. CalSTRS shall have delivered each of the
Closing Documents required to be delivered under either Section 7.2.



11

 
 




--------------------------------------------------------------------------------




6.1.2    Representations and Warranties. Each of the representations and
warranties of CalSTRS set forth in Sections 5.2 shall be accurate in all
material respects.
6.1.3    Agreements and Covenants. CalSTRS shall have performed or complied, in
all material respects, with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the applicable
Closing Date.
6.2    Conditions Precedent to CalSTRS Obligation to Close. Provided that
CalSTRS has validly exercised the Distribution Option, the obligation of CalSTRS
to consummate the Distribution Transactions is subject to satisfaction, on or
before the Closing Date of the following conditions, any of which may be waived
in writing by CalSTRS, in the sole and absolute discretion of CalSTRS:
6.2.1    Delivery of Closing Documents. TPG and the Company shall have delivered
each of the Closing Documents required to be delivered under either Section 7.3.
6.2.2    Representations and Warranties. Each of the representations and
warranties of TPG and the Company set forth in Sections 5.1 and 5.3 shall be
accurate in all material respects.
6.2.3    Agreements and Covenants. TPG and the Company shall have performed or
complied, in all material respects, with all agreements and covenants required
by this Agreement to be performed or complied with by them on or prior to the
applicable Closing Date.
6.2.4    Effectiveness of CNP Third Party PSA. CalSTRS shall have entered into a
CNP Third Party PSA, which shall remain in effect and be binding upon the Third
Party Purchaser thereunder.
6.2.5    Satisfaction of CNP Third Party PSA Conditions. All conditions to the
obligation of the Third Party Purchaser to consummate its purchase of City
National Plaza under the CNP Third Party PSA shall have been satisfied or
waived, as determined by CalSTRS, other than the condition that CalSTRS perform
its closing obligations under the CNP Third Party PSA.
6.2.6    Closing Under CNP Third Party PSA. The closing under the CNP Third
Party PSA shall be scheduled to occur immediately following (i.e., the same day
as) the Closing of the Distribution Transactions hereunder.
6.2.7    Uninsured CNP Casualty. If the Estimated Costs relating to any
Uninsured damage or destruction of City National Plaza exceeds the sum of Ten
Million Dollars ($10,000,000) in the aggregate, then CalSTRS may at its option,
to be exercised by written notice to TPG within five (5) Business Days of
CalSTRS’ receipt of notice of the Estimated Costs, either (a) proceed to the
Closing, or (b) terminate this Agreement in its entirety. If CalSTRS elects to
terminate this



12

 
 




--------------------------------------------------------------------------------




Agreement within such five (5) Business Day period, the Deposit shall be
returned to TPG and neither party shall have any further rights or obligations
hereunder. CalSTRS’ failure to elect to terminate this Agreement within said
five (5) Business Day period shall be deemed an election by CalSTRS to
consummate the Distribution Transactions. “Estimated Costs” means the costs to
repair any damage caused by an Uninsured casualty as estimated by an
unaffiliated third-party contractor approved by TPG and CalSTRS (and if the
parties cannot agree, TPG shall provide CalSTRS with a list of three (3)
reputable licensed contractors with at least ten (10) years of experience on
similar projects located in the surrounding area of the affected Company
Project(s), CalSTRS shall select one of the approved contractors and such
contractor shall (A) certify that the bid is an unbiased estimate of the
Estimated Costs based on the then current market conditions, and (B) agree to
complete the work under a fixed price contract for the amount set forth in the
bid). A casualty shall be deemed “Uninsured” to the extent such casualty is not
the subject of insurance coverage carried by the Company and such insurance
coverage is not required to be carried under the Company Operating Agreement.
All insurance proceeds received with respect to any casualty affecting City
National Plaza (or the portion thereof) that is insured shall be paid to
CalSTRS.
6.3    Waiver of Conditions to Closing. If any condition to proceed with the
Closing hereunder set forth in this Article 6 has not been satisfied as of the
Closing Date or other applicable date, then the party or parties for whom such
condition exists may nevertheless proceed to Closing, notwithstanding the
non-satisfaction of such condition, in which event such party or parties shall
be conclusively deemed to have waived any such condition.
ARTICLE 7    
CLOSING
7.1    Closing Date. Provided that CalSTRS has validly exercised the
Distribution Option, the consummation of the Distribution Transactions (the
“Closing”) will take place at the office of CalSTRS’ counsel in Los Angeles,
California on a date designated by CalSTRS, but in no event later than 11:00
a.m. Pacific time on December 15, 2013. The date upon which Closing shall occur
is referred to as the “Closing Date”. The Closing shall occur through escrow as
herein provided. Neither party will take any action under the Company Operating
Agreement, as a member or otherwise, that would hinder, frustrate, interfere
with or inhibit the performance by TPG, the Company or CalSTRS of their
respective obligations hereunder in connection with the Closing. Each of TPG and
CalSTRS shall cause the Representatives of the Company Management Committee
appointed by it to act in a manner that is consistent with the performance of
its obligations hereunder.
7.2    CalSTRS Obligations at the Closing. At the Closing, CalSTRS shall execute
and deliver the following:



13

 
 




--------------------------------------------------------------------------------




7.2.1    An Assignment of Membership Interest, in the form of Exhibit A attached
hereto (the “Assignment of Membership Interest”), executed by CalSTRS or its
designee, as the assignee of the CNP Equity Interests; provided however, that
CalSTRS may elect, in addition, to receive a grant deed (together with a bill of
sale and assignments of all tangible and intangible personal property) from the
CNP Owner conveying title to City National Plaza;
7.2.2    An amendment to the Company Operating Agreement, in the form of Exhibit
B attached hereto (the “Operating Agreement Amendment”);
7.2.3    A Certificate of Non-Foreign Status, in the form of Exhibit C attached
hereto, executed by CalSTRS; and
7.2.4    The Preliminary Closing Statement (as defined herein).
7.3    TPG Obligations at the Closing. At the Closing, TPG shall execute and
deliver the following:
7.3.1    The Assignment of Membership Interest, executed by TPG on behalf of the
Company, as the assignor of the CNP Equity Interests, and, in the event CalSTRS
elects to receive title to City National Plaza as set forth above, a grant deed
and a bill of sale and assignments of all tangible and intangible personal
property conveying such title;
7.3.2    The Operating Agreement Amendment;
7.3.3    A Certificate of Non-Foreign Status, in the form of Exhibit C attached
hereto, executed by TPG on behalf of the Company;
7.3.4    A Certificate of Non-Foreign Status, in the form of Exhibit C attached
hereto, executed by TPG; and
7.3.5    The Preliminary Closing Statement.
7.4    Costs and Adjustments at Closing.
7.4.1    Adjustments to TPG CNP Value. The TPG CNP Value shall be adjusted to
reflect the actual closing costs and normal prorations of rent, expenses, taxes
and other similar amounts that would be applicable on a hypothetical sale of
City National Plaza by the Company to CalSTRS on the Closing Date, and after a
reconciliation of all cash on hand and unpaid leasing costs and trade payables
owed by the Company with respect to City National Plaza. With respect to City
National Plaza, (i) amounts will be allocated between the Company, on one hand,
as the hypothetical seller of City National Plaza, and CalSTRS, on the other
hand, as the hypothetical



14

 
 




--------------------------------------------------------------------------------




purchaser of City National Plaza, and (ii) amounts allocated to the Company will
be further allocated between CalSTRS and TPG based on their pro rata shares with
respect to City National Plaza. The TPG CNP Value will be (x) increased by any
costs or expenses so allocated to CalSTRS, and by any assets or payments so
allocated to TPG, and (y) decreased by any assets or payments so allocated to
CalSTRS, and by any costs or expenses so allocated to TPG. As used herein, a
party’s “pro rata share” of any amount shall be (i) in the case of CalSTRS,
92.065%, and (ii) in the case of TPG, 7.9375%.
7.4.2    Apportionments. The following items shall be apportioned on an accrual
basis as of 11:59 PM local time in California on the day preceding the Closing
Date (the “Apportionment Date”):
7.4.2.1    subject to Section 7.4.3 below, prepaid rents, fixed rents and
additional rents payable pursuant to any Leases (including, without limitation,
operating expense escalation payments, real estate tax escalation payments and
percentage rent, if any, payable under the Leases) (collectively, “Rents”) on
the basis of the respective periods for which such Rents are payable, to be
apportioned in accordance with Section 7.4.3 below;
7.4.2.2    real estate taxes, sewer rents and taxes, water rates and charges,
vault charges and taxes, business improvement district taxes and assessments and
any other governmental taxes, charges or assessments levied or assessed against
City National Plaza (collectively, “Property Taxes”), on the basis of the
respective periods for which each is assessed or imposed, to be apportioned in
accordance with Section 7.4.4 below;
7.4.2.3    any amounts prepaid or payable by the CNP Owner pursuant to any
Contracts in effect relating to the operation of City National Plaza, to be
apportioned on the basis of the period for which such amounts are to be applied
under any Contracts;
7.4.2.4    all accrued interest payments related to the Existing Loans;
7.4.2.5    reserves and escrows related to the Existing Loans, including but not
limited to the fair market value of any interest rate hedges or “caps,” shall be
treated as part of Project Available Cash for purposes of Section 7.4.13;
7.4.2.6    operating expenses of the CNP Owner and the Company, including;
(1)    appraisal, audit, accounting, and tax return preparation fees;
(2)    personal property taxes and business, professional and occupational
licensing taxes;



15

 
 




--------------------------------------------------------------------------------




(3)    all other accrued operating expenses with respect to the CNP Owner; and
7.4.2.7    such other items as are customarily apportioned in real estate
closings of commercial properties in Los Angeles, California.
7.4.3    Rents. The rents and other income collected from tenants under the
Leases in effect on the Apportionment Date or otherwise (including without
limitation parking revenues) shall be prorated and adjusted as follows (all
references to “Leases” in this Section 7.4.3 shall be deemed to refer to the
Leases of space in City National Plaza in effect on the Apportionment Date):
7.4.3.1    All collected rent, and other collected income (and any applicable
state or local tax on rent), which are collected on or prior to the Closing Date
in respect of the month of Closing under leases in effect on the Closing Date
shall be prorated as of the Closing Date, with the Company to be credited with
its pro rata share of all rent and other income applicable to the period of time
on or prior to the Closing Date, and CalSTRS to be credited with any rent and
other income collected before the Closing Date but applicable to any period of
time from and after the Closing Date. Uncollected rent and other income shall
not be prorated on the Closing Date. Any rent received after the Closing but
attributable to the month in which the Closing Date occurs shall be prorated in
accordance with the first sentence of this Section 7.4.3.1, with the Company
receiving a credit for its pro rata share of the rent and income for the period
up to the Closing Date. CalSTRS shall apply rent and other income from tenants
that are collected after the Closing Date first to the month in which the
Closing Date occurs as provided for above, second to such amounts accruing on
and after the Closing Date, and third to such amounts accruing prior to the
Closing Date. After the Closing, TPG will cause the Company to not take action
to collect any rent or other income owed by tenants with respect to periods
prior to the Closing Date.
7.4.4    Property Taxes. Property Taxes shall be apportioned on the basis of the
fiscal period for which assessed. If the Apportionment Date shall occur before
an assessment is made or a tax rate is fixed for the tax period in which the
Apportionment Date occurs, the apportionment of such Property Taxes based
thereon shall be made as of such Apportionment Date by applying the tax rate for
the preceding year to the latest assessed valuation, but the apportionment
thereof shall be recalculated upon the later to occur of the Final Closing
Statement or the date on which the assessment and/or tax rate for the current
year are fixed. All rebates or reductions in Property Taxes received subsequent
to Closing relating to periods prior to Closing, net of costs of obtaining the
same, shall be prorated as of the Apportionment Date, when received. If, as of
the Apportionment Date, City National Plaza or any portion thereof shall be
affected by any special or general assessments which are or may become payable
in installments of which any installment is then a lien and has become due and
payable, such currently due and payable installment(s) shall be allocated



16

 
 




--------------------------------------------------------------------------------




to the period prior to the Apportionment Date and all installments not due and
payable on the Apportionment Date shall be allocated to the period after the
Apportionment Date.
7.4.5    Utilities. Charges for all electricity, steam, gas and other utility
services shall be apportioned on the basis of actual current readings or, if
such readings have not been made, on the basis of the most recent bills that are
available. If any apportionment is not based on an actual current reading, then
upon the taking of a subsequent actual reading, the parties shall, in the Final
Closing Statement, readjust such apportionment based upon the amount determined
to be due upon such adjustment.
7.4.6    Rental Insurance. Any rental insurance proceeds which relate to the
period prior to the Apportionment Date that are delivered to the CNP Owner after
the Closing shall be allocated between CalSTRS and TPG based on their pro rata
shares in City National Plaza.
7.4.7    Leasing Costs. Except as expressly otherwise provided in this
Agreement, from and after the Closing Date, CalSTRS shall be solely responsible
for the payment of all leasing commissions and all tenant inducement costs
(including, without limitation, tenant improvement costs, design, refurbishment
and other work allowances, lease buyout costs, moving allowances and
concessions) arising under the Leases, whether relating to periods prior or
subsequent to the Closing Date, and the Company and TPG shall not have any
liability or responsibility for any such leasing commissions and tenant
inducement costs; provided, however, that leasing costs for Leases that were
signed prior to or as of July 1, 2013, as more particularly set forth on
Schedule 7.4.7 attached hereto, will be allocated between TPG and CalSTRS based
on their respective pro rata shares in City National Plaza.
7.4.8    Tenant Security Deposits. The CNP Owner will remain liable for the
obligations related to tenant security deposits under the Leases, and CalSTRS
will indemnify, defend and hold TPG and the Company harmless from and against
all demands and claims made by tenants with respect to any security deposits and
will reimburse TPG and the Company for all attorneys’ fees incurred or that may
be incurred as a result of any such claims or demands as well as for all loss,
expenses, verdicts, judgments, settlements, interest, costs and other expenses
incurred or that may be incurred by TPG or by Company as a result of any such
claims or demands by tenants.
7.4.9    Costs. Any transfer, documentary, sales, use, registration and any real
property sale and transfer or gains tax, stamp tax, equity transfer tax or other
similar tax (including any penalties or interest with respect thereto) or other
costs (collectively, “Transfer Taxes and Costs”) imposed on the CNP Owner, the
Company, TPG or CalSTRS as a result of the Distribution Transactions or the
subsequent closing under the CNP Third Party PSA in the aggregate shall be borne
by the Company apportioned between TPG and CalSTRS in accordance with their
respective pro rata shares in City National Plaza. CalSTRS shall pay any lender
fees or charges imposed in



17

 
 




--------------------------------------------------------------------------------




connection with the Existing Loans, including, without limitation, any loan
assumption, prepayment or defeasance fees, costs or charges. Each of the parties
hereto shall pay its own attorneys’ fees.
7.4.10    Escrow Fees. Any escrow fees incurred for the Escrow Account shall be
allocated between CalSTRS and the Company, and any portion allocated to the
Company shall be further allocated between CalSTRS and TPG based on their
respective pro rata shares in City National Plaza.
7.4.11    Capital Contributions. The TPG CNP Value shall be increased by the
amount of any capital contributions by TPG to the Company with respect to City
National Plaza between the date hereof and the Closing Date.
7.4.12    Principal Reductions of Existing Loans. The TPG CNP Value shall be
increased by TPG's pro rata share of the amount of any reduction in the
principal balance of the Existing Loan(s) relating to City National Plaza,
compared to the principal balance as of June 1, 2013.
7.4.13    Project Available Cash. If there is “Project Available Cash” (as such
term is defined in the Company Operating Agreement) allocated to City National
Plaza which is distributable as of the Apportionment Date pursuant to Section
6.02(a) of the Company Operating Agreement, then the TPG CNP Value shall be
increased by TPG's pro rata share of such Project Available Cash allocated to
City National Plaza.
7.4.14    Closing Statement. TPG, on behalf of the Company, and CalSTRS shall
jointly prepare and approve a preliminary closing statement (the “Preliminary
Closing Statement”) showing the adjustments and prorations provided for herein,
and any amount to be added to or subtracted from the TPG CNP Value. If the
parties fail to fully agree on the Preliminary Closing Statement, the Closing
shall proceed on the basis of the line items in such statement that are agreed
upon by the parties, with any open items (to the extent of any dispute) on such
statement to be resolved as part of the resolution of the Final Closing
Statement. On or before the date which is ninety (90) days following the Closing
Date, TPG, on behalf of the Company, will prepare a final closing statement
reasonably satisfactory to CalSTRS in form and substance (collectively, the
“Final Closing Statement”) setting forth the final determination of the
adjustments and prorations provided for herein and setting forth any items which
are not capable of being determined at such time (and the manner in which such
items shall be determined and paid). The net amount of any adjustment to the TPG
CNP Value by reason of adjustments to the Preliminary Closing Statement as shown
in the Final Closing Statement, shall be added to or subtracted from the TPG CNP
Value used in the adjustment of the Percentage Interests of the members in the
Company following the Closing. The adjustments, prorations and determinations
agreed to by TPG or CalSTRS in the Final Closing Statement shall be conclusive
and binding on the parties hereto except for any items which are not



18

 
 




--------------------------------------------------------------------------------




capable of being determined at the time the Final Closing Statement is agreed to
by TPG and CalSTRS, which items shall be determined in the manner set forth in
the Final Closing Statement and except for other amounts payable hereunder
pursuant to provisions which survive the Closing. Prior to and following the
Closing Date, each party shall provide the other with such information as the
other shall reasonably request subject to any applicable confidentiality
restrictions in order to make the preliminary and final adjustments and
prorations provided for herein. If TPG and CalSTRS fail to agree upon a Final
Closing Statement, the disputed items shall be resolved by a mutually acceptable
nationally recognized independent accounting firm (the “Accounting Firm”), whose
determination shall be final and binding upon the parties. The Accounting Firm
shall resolve the dispute within thirty (30) days after the disputed items have
been submitted to it. The costs, fees and expenses of the Accounting Firm shall
be borne equally by TPG and CalSTRS.
7.4.15    Survival. The provisions of this Section 7.4 shall survive Closing.
ARTICLE 8    
CITY NATIONAL PLAZA
8.1    CNP Third Party PSA. Prior to the Effective Date, and continuing after
the Effective Date so long as TPG has not exercised the Redemption Option in
accordance with the RL Option Agreement, in addition to, and without limitation
of, its other rights under this Agreement or the Company Operating Agreement,
CalSTRS has been and continues to be permitted, on its own behalf, to solicit
and accept an offer for the purchase of City National Plaza from a Third Party
Purchaser, to enter into or, following the distribution of the CNP Equity
Interests to CalSTRS, cause City National Plaza Owner to enter into a CNP Third
Party PSA, and to close the sale of City National Plaza to the Third Party
Purchaser from and after the Closing. CalSTRS shall use its commercially
reasonable efforts to cause all of the conditions to the Closing set forth in
Sections 6.2.4, 6.2.5 and 6.2.6 to be satisfied on or before the Closing Date.
Upon the Closing, the Property Management Agreement (as defined in the Company
Operating Agreement) regarding City National Plaza shall terminate and final
payment shall be made thereunder.
8.2    TPG Cooperation. TPG shall fully cooperate and exercise Due Care (as
defined in the Operating Agreement), and shall cause the Company to fully
cooperate, in good faith with CalSTRS in connection with the CNP Third Party
PSA, including without limitation (i) coordinating with the Third Party
Purchaser regarding its due diligence for City National Plaza, and complying
with any access agreements entered into by the Third Party Purchaser (provided
such diligence process shall be subject to customary confidentiality agreements
so that any information provided during such diligence process, as well as the
existence of such diligence process and the related discussions regarding the
CNP Third Party PSA, will be strictly confidential and any consultants employed
by the Third Party Purchaser will be instructed to honor such confidentiality
obligations),



19

 
 




--------------------------------------------------------------------------------




(ii) seeking and coordinating tenant estoppel certificates from tenants under
Leases at City National Plaza (which estoppel certificates will be addressed to
Company, TPG, CalSTRS and City National Plaza Owner and any successor in
interest that acquires City National Plaza), (iii) executing customary tenant
estoppel certificates in connection with TPG’s leased premises in City National
Plaza (provided such estoppel certificates shall be permitted to note that the
TPG Lease is subject to early termination by TPG, at its sole election, at any
time from and after the termination of TPG as the property manager for City
National Plaza following the acquisition of City National Plaza by the Third
Party Purchaser), and (iv) coordinating the consummation of the purchase and
sale through the closing under the CNP Third Party PSA following the Closing,
all as reasonably requested by CalSTRS in order to accomplish the orderly sale
of City National Plaza upon the terms contained in the CNP Third Party PSA. So
long as this Agreement is in effect, TPG and its affiliates shall have no rights
to purchase City National Plaza under the Company Operating Agreement or
otherwise. If CalSTRS believes that TPG has failed to perform any of its
obligations under this Article 8, it shall notify TPG of such alleged default
and TPG will have three (3) Business Days after such notice in which to remedy
such default; if any such failure of TPG to perform its obligations under this
Article 8 continues for more than three (3) Business Days after such notice of
default, such failure shall constitute a material default by TPG under this
Agreement, entitling CalSTRS to immediately exercise its remedies set forth in
Section 9.1.
8.3    Closing Costs; Post-Closing Liabilities. Upon the closing under a CNP
Third Party PSA, the costs of the seller thereunder shall be allocated in
accordance with Section 7.4.9. The parties shall cooperate with respect to any
Transfer Taxes and Costs and other closing costs on the Distribution
Transactions and the closing of the CNP Third Party PSA, so that they are
minimized to the greatest extent possible in light of the timing of the
Distribution Transactions followed by the sale of City National Plaza. In
addition, upon the Closing, the Company shall execute and deliver to CalSTRS
such certificates or indemnities that are reasonably requested by CalSTRS that
can be assigned to the Third Party Purchaser to directly undertake any
post-closing liabilities of CalSTRS as seller regarding City National Plaza. TPG
and CalSTRS will jointly approve such certificates and indemnities in advance of
the execution of the Third Party PSA, and TPG shall not unreasonably withhold
its approval thereof. If there is a breach of such certificate by the Company,
the Company will reimburse CalSTRS for any liability it incurs to the Third
Party Purchaser as a result of such breach (with TPG and CalSTRS each bearing
their pro rata share of such liability). The Company will reserve the maximum
amount of such liabilities out of Project Available Cash allocated to City
National Plaza and retain such amount as a reserve to cover such liability for
the duration of the survival period of such liabilities. CalSTRS shall use its
commercially reasonable efforts to minimize such post-closing liabilities and,
subject thereto, to sell City National Plaza on an “as is” basis.



20

 
 




--------------------------------------------------------------------------------




ARTICLE 9    
REMEDIES
9.1    Remedies for Default by TPG or Company. IN THE EVENT CALSTRS HAS
EXERCISED THE DISTRIBUTION OPTION, AND THE DISTRIBUTION TRANSACTIONS ARE NOT
CONSUMMATED ON OR BEFORE THE CLOSING DATE, AS A RESULT OF THE FAILURE OF TPG TO
SATISFY ITS OBLIGATIONS UNDER SECTION 7.3 AFTER THE SATISFACTION OF THE
CONDITIONS TO SUCH CLOSING SET FORTH IN SECTION 6.1, AND IF SUCH FAILURE TO
PERFORM CONTINUES FOR A PERIOD OF THREE (3) BUSINESS DAYS AFTER NOTICE THEREOF
FROM CALSTRS, THEN TPG SHALL BE IN BREACH HEREOF AND THE PARTIES HERETO AGREE
THAT IT WOULD BE IMPRACTICABLE AND EXTREMELY DIFFICULT TO FIX THE ACTUAL DAMAGE
TO CALSTRS CAUSED BY SUCH BREACH. THE PARTIES HERETO AGREE THAT IF TPG OR THE
COMPANY FAILS TO COMPLETE THE DISTRIBUTION TRANSACTIONS AS HEREIN PROVIDED (AS A
RESULT OF A BREACH BY TPG OF ITS OBLIGATIONS HEREUNDER), THE AMOUNT OF THE
DEPOSIT IS A REASONABLE ESTIMATE OF CALSTRS’ DAMAGES AND THAT CALSTRS SHALL BE
ENTITLED TO SAID SUM AS LIQUIDATED DAMAGES. IN SUCH EVENT, THE ESCROW HOLDER
SHALL, UPON WRITTEN DEMAND BY CALSTRS WITHOUT JOINDER OF TPG, IMMEDIATELY
DELIVER THE DEPOSIT TO CALSTRS IN CASH OR OTHER IMMEDIATELY AVAILABLE FUNDS. THE
FOREGOING DOES NOT LIMIT TPG’S OR THE COMPANY’S LIABILITY UNDER ANY INDEMNITY OR
OTHER PROVISION OF THIS AGREEMENT WHICH BY ITS TERMS SURVIVES A TERMINATION OF
THIS AGREEMENT OR IS TO BE PERFORMED AFTER CLOSING. TO SIGNIFY THEIR AWARENESS
AND AGREEMENT TO BE BOUND BY THE TERMS AND PROVISIONS OF THIS SECTION 9.1, THE
PARTIES HERETO HAVE SEPARATELY INITIALED THIS PARAGRAPH.
TPG INITIALS:_/s/ JAT______    COMPANY INTIALS:_/s/ JAT______
CALSTRS INITIALS:_/s/ MC______
9.2    Remedies for Default by CalSTRS. In the event CalSTRS has validly
exercised the Distribution Option, and the Distribution Transactions are not
consummated because of default under or breach of this Agreement on the part of
CalSTRS, TPG shall be entitled, as its sole and exclusive remedies, either (a)
to terminate this Agreement and receive the return of the Deposit, or (b) to
enforce specific performance of this Agreement (and to recover any attorneys'
fees incurred by TPG in connection with enforcing this Agreement). TPG expressly
waives its rights to seek any damages (including without limitation,
compensatory, punitive, consequential or special damages)



21

 
 




--------------------------------------------------------------------------------




in the event of CalSTRS’ default hereunder. TPG shall be deemed to have elected
to terminate this Agreement and receive a refund of the Deposit if TPG fails to
file suit for specific performance against CalSTRS in a court of competent
jurisdiction on or before thirty (30) days following the date upon which Closing
was scheduled to have occurred as provided herein.
ARTICLE 10    
BROKERS
10.1    Broker. Upon the Closing, or alternatively upon the closing under a CNP
Third Party PSA, the Company shall pay (and TPG and CalSTRS shall each bear
their pro rata share of) a commission to Eastdil Secured (“Broker”) on account
of City National Plaza in accordance with a separate agreement between the
Company and Broker (provided that the agreement with the Broker shall provide
for only one commission on City National Plaza). Other than Broker, each party
hereby represents and warrants to the other parties that such party has not
contacted, negotiated with or entered into any agreement with any real estate
broker, agent, finder, or any party in connection with this Agreement and the
transaction contemplated herein.
10.2    Indemnity. Each party shall indemnify and hold the other parties
harmless from any claim, demand, cause of action, loss, liability, damage, cost,
or expense (including, without limitation, reasonable attorneys’ fees) paid or
incurred by the other parties by reason of a breach of the representation and
warranty made by such party under this Article 10. Notwithstanding anything to
the contrary contained in this Agreement, the indemnities set forth in this
Section shall survive the Closing or earlier termination of this Agreement.
ARTICLE 11    
NOTICES
11.1    Written Notice. All notices, demands and requests which may be given or
which are required to be given by either party to the other party under this
Agreement must be in writing.
11.2    Method of Transmittal. All notices, demands, requests or other
communications required or permitted to be given hereunder must be sent (i) by
United States certified mail, postage fully prepaid, return receipt requested,
(ii) by hand delivery, (iii) by UPS or a similar nationally recognized overnight
courier service, or (iv) by electronic mail with a confirmation copy delivered
by another method set forth in this Section. All such notices, demands, requests
or other communications shall be deemed to have been given for all purposes of
this Agreement upon the date of receipt or refusal, except that whenever under
this Agreement a notice is either received on a day which is not a Business Day
or is required to be delivered on or before a specific day which



22

 
 




--------------------------------------------------------------------------------




is not a Business Day, the day of receipt or required delivery shall
automatically be extended to the next Business Day.
11.3    Addresses. The addresses for proper notice under this Agreement are as
follows:
As to TPG or
the Company:
Thomas Properties Group, L.P.
515 S. Flower Street, Suite 600
Los Angeles, California 90071
Attention: James A. Thomas
(jthomas@tpgre.com)
John R. Sischo
(jsischo@tpgre.com)
Paul S. Rutter, Esq.
(prutter@tpgre.com)
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, Suite 3400
Los Angeles, California 90071
Attention: Brian J. McCarthy, Esq.
(brian.mccarthy@skadden.com)
Jonathan L. Friedman, Esq.
(jonathan.friedman@skadden.com)
and a copy to:
Gilchrist & Rutter PC
1299 Ocean Avenue, Suite 900
Santa Monica, California 90401
Attention: Jonathan S. Gross, Esq.
(jgross@gilchristrutter.com)
As to CalSTRS:
California State Teachers’ Retirement System
100 Waterfront Place, 15th Floor
West Sacramento, California 95605-2807
Attention: Don Palmieri
(dpalmieri@calstrs.com)
Jennifer J. Yamane, Esq.
(jyamane@calstrs.com)
Lamont T. King, Jr., Esq.
(lking@calstrs.com)
with a copy to:
Cox, Castle & Nicholson LLP
2049 Century Park East, 28th Floor
Los Angeles, California 90067
Attention: John H. Kuhl, Esq.
(jkuhl@coxcastle.com)
Douglas P. Snyder, Esq.
(dsnyder@coxcastle.com)




23

 
 




--------------------------------------------------------------------------------




Any party may from time to time by written notice to the other party designate a
different address for notices.
ARTICLE 12    
ASSIGNMENT
This Agreement shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors, heirs and administrators.
Notwithstanding the foregoing, none of the parties hereto may assign their
right, title and interest in or to this Agreement.
ARTICLE 13    
MISCELLANEOUS
13.1    Entire Agreement. This Agreement and the Distribution Agreement embodies
the entire agreement between the parties with respect to the subject matter
hereof and thereof and cannot be varied except by the written agreement of the
parties and supersedes all prior agreements and undertakings relating to such
subject matter.
13.2    Modifications. This Agreement may not be modified except by the written
agreement of the parties.
13.3    Gender and Number. Words of any gender used in this Agreement will be
construed to include any other gender and words in the singular number will be
construed to include the plural, and vice versa, unless the context requires
otherwise.
13.4    Captions. The captions used in connection with the Articles, Sections
and Subsections of this Agreement are for convenience only and will not be
deemed to expand or limit the meaning of the language of this Agreement.
13.5    Controlling Law. This Agreement and any actions related thereto will be
construed under, governed by and enforced in accordance with the laws of the
State of California (without reference to conflicts of laws principles).
13.6    Exhibits. All exhibits, attachments, schedules, annexed instruments and
addenda referred to herein will be considered a part hereof for all purposes
with the same force and effect as if set forth verbatim herein.



24

 
 




--------------------------------------------------------------------------------




13.7    No Rule of Construction. The parties hereto have each been represented
by counsel in the negotiation and preparation of this Agreement; therefore, this
Agreement will be deemed to be drafted by all parties hereto, and no rule of
construction will be invoked respecting the authorship of this Agreement.
13.8    Severability; Survival. In the event that any one or more of the
provisions contained in this Agreement (except the provisions relating to the
obligations of the parties hereto to consummate the Distribution Transactions,
the invalidity of either of which shall cause this Agreement to be null and
void) are held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability will not affect any other provisions
hereof, and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had not been contained herein; provided, however, that
the parties hereto shall endeavor in good faith to rewrite the affected
provision to make it (i) valid, and (ii) consistent with the intent of the
original provision. All of the provisions of Articles 11 through 15 shall
survive the Closing or the termination of this Agreement.
13.9    Time of Essence. Time is important to the parties hereto in the
performance of this Agreement, and all parties have agreed that TIME IS OF THE
ESSENCE with respect to any date set out in this Agreement.
13.10    Business Day. “Business Day” means any day on which business is
generally transacted by banks in the State of California. If the final date of
any period which is set out in any paragraph of this Agreement falls upon a day
which is not a Business Day, then, and in such event, the time of such period
will be extended to the next Business Day.
13.11    No Memorandum. The parties hereto agree not to record this Agreement or
any memorandum hereof.
13.12    Attorneys’ Fees and Costs. In the event any party is required to resort
to litigation to enforce its rights under this Agreement, the prevailing party
in such litigation will be entitled to collect from the other party or parties
all reasonable costs, expenses and attorneys’ fees incurred in connection with
such action.
13.13    Counterparts and Expiration of Offer. This Agreement may be executed in
multiple counterparts (which counterparts may be executed by electronic mail)
which shall together constitute a single document. However, this Agreement shall
not be effective unless and until all counterpart signatures have been obtained.
An unsigned draft of this Agreement shall not be considered an offer by either
party.



25

 
 




--------------------------------------------------------------------------------




13.14    Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM (WHETHER IN CONTRACT OR IN TORT)
BROUGHT BY EITHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THIS AGREEMENT, THE RELATIONSHIP OF TPG/CALSTRS AND CALSTRS
HEREUNDER, THE OWNERSHIP OF THE MEMBERSHIP INTEREST, THE EQUITY INTERESTS OR THE
USE OF THE PROPERTIES, AND/OR ANY CLAIMS OF INJURY OR DAMAGE RELATED TO THE
MEMBERSHIP INTEREST, THE EQUITY INTERESTS OR PROPERTIES.
13.15    Publicity and Confidentiality. The parties hereto each agree that the
terms of the transactions contemplated in this Agreement, the identities of the
parties, and all information made available by one party to the other or in any
way relating to the other party’s interest in the transactions contemplated in
this Agreement, shall be maintained in strict confidence and no disclosure of
such information will be made, whether or not the transactions contemplated in
this Agreement shall close, except to such attorneys, accountants, investment
advisors, lenders and others as are reasonably required to evaluate and
consummate the transactions contemplated in this Agreement or to enforce their
rights hereunder. The parties hereto each further agree and covenant as follows:
13.15.1    The parties hereto shall not disclose or authorize the disclosure of
the terms of this Agreement or any instruments, documents, or assignments
delivered in connection with this Agreement or the identity of the other party
to this Agreement in any public statement, news release, or other announcement
or publication.
13.15.2    Nothing in this paragraph shall prevent the parties hereto from
disclosing or accessing any information otherwise deemed confidential under this
paragraph (i) in connection with that party’s enforcement of its rights
hereunder; (ii) pursuant to any legal requirement (including without limitation
the rules of the Securities and Exchange Commission), the requirement of any
stock exchange, any statutory reporting requirement or any accounting or
auditing disclosure requirement; (iii) in connection with performance by either
party of its obligations under this Agreement (including, but not limited to,
the delivery and recordation of instruments, notices or other documents required
hereunder); or (iv) by CalSTRS, to the Third Party Purchaser of City National
Plaza, provided such Third Party Purchaser has signed a customary form of
confidentiality agreement.
13.16    Jurisdiction and Service of Process. The parties hereto agree to submit
to personal jurisdiction in the State of California in any action or proceeding
arising out of this Agreement and, in furtherance of such agreement, the parties
hereby agree and consent that without limiting other methods of obtaining
jurisdiction, personal jurisdiction over the parties in any such action or
proceeding may be obtained within or without the jurisdiction of any state or
federal court located



26

 
 




--------------------------------------------------------------------------------




in Los Angeles County, California and that any process or notice of motion or
other application to any such court in connection with any such action or
proceeding may be served upon the parties by certified mail to or by personal
service at the last known address of the parties, whether such address be within
or without the jurisdiction of any such court. Any legal suit, action or other
proceeding by one party to this Agreement against the other arising out of or
relating to this Agreement shall be instituted only in a State Court of
California, or the United States District Court for the Central District of
California, and each party hereby waives any objections which it may now or
hereafter have based on venue and/or forum non-conveniens of any such suit,
action or proceeding and submits to the jurisdiction of such courts. The
provisions of this Section shall survive the Closing or the termination of this
Agreement.
13.17    Affiliate Exculpation. No present or future officer, director,
employee, trustee, member, retirant, beneficiary, internal investment contractor
or agent of CalSTRS, TPG or Company shall have any personal liability, directly
or indirectly, and recourse shall not be had against any such officer, director,
employee, trustee, member, retirant, beneficiary, internal investment contractor
or agent, under or in connection with this Agreement or any other document or
instrument heretofore or hereafter executed in connection with this Agreement
either before or after Closing. Each of CalSTRS, TPG and Company hereby waives
and releases any and all such personal liability and recourse. The limitations
of liability provided in this paragraph are in addition to, and not in
limitation of, any limitation on liability provided for elsewhere in this
Agreement or provided by law or in any other contract, agreement or instrument.
13.18    Further Assurances. The parties each agree to do such other and further
acts and things, and to execute and deliver such instruments and documents as
either may reasonably request from time to time, whether at or after the
Closing, in furtherance of the purposes of this Agreement. The provisions of
this Section shall survive the Closing.
13.19    Joint and Several Liability. The Company and TPG shall be jointly and
severally liable for the faithful performance of the terms and conditions
hereof, and of any other document executed in connection herewith, to be
performed by the Company or TPG.
13.20    Execution of Documents by CalSTRS. The other parties hereto understand
that for administrative reasons CalSTRS requires up to three (3) Business Days
to sign any document after such document has been submitted for signature and an
additional two (2) Business Days to deliver such document into escrow. All
closing documents to be executed by CalSTRS shall be agreed to and prepared in
final execution form and received by CalSTRS to allow for compliance with the
foregoing schedule. In the event any of the foregoing conditions are not
complied with in accordance with the foregoing schedule, the Closing Date shall
be automatically extended by the



27

 
 




--------------------------------------------------------------------------------




number of days necessary to allow CalSTRS the time periods set forth above for
the execution and delivery of documents and the transfer of funds.
(Remainder of page intentionally left blank,
signatures appear on following pages)





28

 
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Distribution Option Agreement
as of the date first written above.
TPG:
THOMAS PROPERTIES GROUP, L.P., a
Maryland limited Partnership
By:    Thomas Properties Group, Inc.
a Delaware corporation
Its: General Partner
By: /s/ James A. Thomas    
Name: /s/ James A. Thomas    
Title: Chairman and CEO    
CALSTRS:
CALIFORNIA STATE TEACHERS’
RETIREMENT SYSTEM, a public entity
By: /s/ Michelle Cunningham, CFA    
Name: /s/ Michelle Cunningham, CFA    
Title: Deputy Chief Investment Officer (Acting)    
TPG/CALSTRS:
TPG/CALSTRS, LLC,
a Delaware limited liability company
By:    Thomas Properties Group, L.P.
Its: Managing Member
(Signatures continued on following page)



S- 1

 
 




--------------------------------------------------------------------------------






ESCROW HOLDER:
FIRST AMERICAN TITLE INSURANCE
COMPANY,
a California corporation
By: /s/ Maurice Neri    
Name: /s/ Maurice Neri    
Title: AVP________________________________


(End of signatures)





S- 2

 
 




--------------------------------------------------------------------------------




Exhibit A
ASSIGNMENT OF MEMBERSHIP INTEREST
THIS ASSIGNMENT OF MEMBERSHIP INTEREST (this “Assignment”) is made as of
____________________, 2013, by and between TPG/CALSTRS, LLC, a Delaware limited
liability company (“Assignor”) and CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM,
a public entity (“Assignee”).
RECITALS:
This Assignment is made with reference to the following facts:
A.    Assignor owns 100% of the ownership interests (the “CNP Equity Interests”)
in TPGA, LLC, a Delaware limited liability company, the indirect owner of
515/555 Flower Associates, LLC, a Delaware limited liability company, which owns
certain real property located at 505, 515, 525 and 555 Flower Street, together
with an offsite parking structure located at 400 Flower Street, in Los Angeles,
California.
C.    Pursuant to that certain Distribution Option Agreement, dated as of July
___, 2013 (the “Agreement”), by and among Assignor, Assignee and the Thomas
Properties Group, L.P., Assignor has agreed to assign all of Assignor’s interest
in the CNP Equity Interests (the “Assigned Interests”) to Assignee.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto hereby agree as follows:
1.    Assignor hereby assigns the Assigned Interests to Assignee, free and clear
of all liens and other encumbrances of any kind.
2.    This Assignment is made without any representations or warranties except
as expressly set forth in the Agreement.
3.    General Provisions.
a.    Further Assurances. The parties hereto agree to take such further actions
and to execute and deliver such further customary documents, agreements and
instruments as may be necessary or appropriate to carry out the purposes of this
Assignment.
b.    Governing Law. This Assignment and any actions related thereto shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to the conflicts of laws provisions thereof.
c.    Effective Date. This Assignment shall become binding and effective and
shall result in the assignment of the Assigned Interests on the date hereof.



A- 1

 
 




--------------------------------------------------------------------------------




d.    Survival of Agreement. Nothing in this Assignment shall be construed to
amend or modify the Agreement or any terms thereof in any manner and,
notwithstanding the execution and delivery of this Assignment, the Agreement
shall remain in full force and effect in accordance with its terms.
e.    Exculpation. The direct and indirect officers, directors, partners,
agents, employees, members and shareholders of CalSTRS and the Company shall not
be personally liable for any debts or other obligations of CalSTRS or the
Company or in respect of any claims against CalSTRS or the Company arising under
this Assignment, and such debts, obligations and claims shall be satisfied
solely out of the assets of CalSTRS or the Company, as applicable. Neither the
Company nor CalSTRS shall seek or obtain any personal judgment against any
direct or indirect officer, director, partner, agent, employee, member or
shareholder of CalSTRS or the Company, as applicable, with respect to any matter
arising under this Assignment.
f.    Counterparts. Any number of counterparts of this Assignment may be
executed. Each counterpart will be deemed to be an original instrument and all
counterparts taken together will constitute one agreement. Delivery of an
executed counterpart of a signature page to this Assignment by electronic mail
shall be as effective as delivery of a manually executed counterpart of this
Assignment.
g.    Modification and Waiver. No supplement, modification, waiver or
termination of this Assignment or any provisions hereof shall be binding unless
executed in writing by all parties hereto.
h.    Successors and Assigns. This Assignment shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.
i.    Release. In consideration of the mutual agreements herein contained,
except as otherwise set forth in the Agreement or this Assignment, each of the
Company and CalSTRS, for itself and for each and all of its past, present, and
future predecessors, successors and assigns, does hereby forever release and
discharge the other, and each and all of their past, present, and future
predecessors, successors, assigns, affiliates, officers, directors, employees,
representatives, retirants, beneficiaries, attorneys, and all other persons from
any and all claims, demands, liens, causes of action, suits, obligations,
controversies, debts, costs, expenses (including reasonable attorneys’ fees),
damages, judgments, and orders of whatever kind or nature, in law, equity, or
otherwise, whether known or unknown, suspected or unsuspected, and whether or
not concealed or hidden, which have existed, do presently exist, or may exist,
relating to the Company or the transactions contemplated by the Agreement or
this Assignment.
(Remainder of page intentionally left blank,
signatures appear on following page)



A- 2

 
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Assignment of Membership
Interest to be executed and delivered as of the effective date hereinabove
provided.
ASSIGNOR:
TPG/CALSTRS, LLC,
a Delaware limited liability company
By:    Thomas Properties Group, L.P.
Its: Managing Member
By:    Thomas Properties Group, Inc.
a Delaware corporation
Its: General Partner
By: ________________________
Name: ______________________
Title: _______________________
ASSIGNEE:
CALIFORNIA STATE TEACHERS’
RETIREMENT SYSTEM,
a public entity
By: __________________________________
Name: ________________________________
Title:     ________________________________





A- 3

 
 




--------------------------------------------------------------------------------






Exhibit B


ELEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED OPERATING AGREEMENT
OF
TPG/CALSTRS, LLC
THIS ELEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED OPERATING AGREEMENT OF
TPG/CALSTRS, LLC (this "Amendment"), is entered into as of _________, 2013 (the
"Effective Date"), by and between CALIFORNIA STATE TEACHERS' RETIREMENT SYSTEM,
a public entity ("Investor"), and THOMAS PROPERTIES GROUP, L.P., a Maryland
limited partnership ("Operator").
RECITALS
A.    Investor and Operator, as the sole members of TPG/CalSTRS, LLC, a Delaware
limited liability company (the "Company"), entered into that certain Second
Amended and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of
October 13, 2004 (the "Original Agreement"), as amended by that certain First
Amendment to Second Amended and Restated Operating Agreement of TPG/CalSTRS,
LLC, dated as of June 8, 2006, that certain Second Amendment to Second Amended
and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of May 25, 2007,
that certain Third Amendment to Second Amended and Restated Operating Agreement
of TPG/CalSTRS, LLC, dated as of February 1, 2008, that certain Fourth Amendment
to Second Amended and Restated Operating Agreement dated as of November 5, 2008,
that certain Fifth Amendment to Second Amended and Restated Operating Agreement
dated as of October 30, 2009, that certain Amended and Restated Sixth Amendment
to Second Amended and Restated Operating Agreement dated as of February 19,
2010, that certain Seventh Amendment to Second Amended and Restated Operating
Agreement dated as of May 6, 2010, that certain Eighth Amendment to Second
Amended and Restated Operating Agreement dated as of July 6, 2010, that certain
Ninth Amendment to Second Amended and Restated Operating Agreement dated as of
October 19, 2010, and that certain Tenth Amendment to Second Amended and
Restated Operating Agreement dated as of August 15, 2012 (collectively with the
Original Agreement, the "Agreement"). All capitalized terms not otherwise
defined herein shall have the meanings set forth in the Agreement.
B.    Investor, Operator and the Company have entered into that certain
Distribution Option Agreement, dated as of July ___, 2013 (the "Distribution
Agreement"), pursuant to which Investor has exercised its option to redeem a
portion of Investor's Interest in the Company by causing the Company to
distribute in kind (the "Distribution") to Investor 100% of the



B- 1

 
 




--------------------------------------------------------------------------------




ownership interests (the "CNP Equity Interests") of the Company in TPGA, LLC, a
Delaware limited liability company, which indirectly owns a Project (the "CNP
Project") known as City National Plaza, which is comprised of certain real
property and improvements located at 505, 515, 525 and 555 Flower Street,
together with an offsite parking structure located at 400 Flower Street, Los
Angeles, California.
C.    As a result of the Distribution, and pursuant to this Amendment,
Investor's Percentage Interest will be decreased, and Operator's Percentage
Interest will be increased, to appropriately reflect the partial redemption of
Investor's Interest.
D.    Accordingly, Investor and Operator wish to further amend the Agreement as
set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Investor and Operator agree as
follows:
I.Adjustment of Percentage Interests. As a result of the Distribution, Investor
and Operator agree to modify their Percentage Interests, effective from and
after the date hereof. Accordingly, the definition of "Percentage Interests" set
forth in Section 1.01 of Exhibit B to the Agreement is amended to read in its
entirety as follows:
"Percentage Interest" means, unless and until adjusted pursuant to Section
4.06(a)(ii) of this Agreement, 60.03545% with respect to Investor, and 39.96455%
with respect to Operator; provided, however, that if the TPG CNP Value (as
defined in the Distribution Agreement) is adjusted after the date of the
Distribution, as set forth in the Distribution Agreement, the Members'
Percentage Interests will be revised (with effect as of the date of the
Distribution) using the same methodology as was used to determine the above
percentages but incorporating such adjusted TPG CNP Value, and the Agreement
will be further amended to reflect such revised Percentage Interests.
II.Added Definitions. The following defined terms are hereby added to Exhibit A
of the Agreement in appropriate alphabetical order:
"CNP Equity Interests" means 100% of the ownership interests in TPGA, LLC, a
Delaware limited liability company.
"CNP Project" means the Project of the Company known as City National Plaza,
which is comprised of certain real property and improvements located at 505,
515, 525 and 555 Flower Street, together with an offsite parking structure
located at 400 Flower Street, Los Angeles, California.
"Distribution" means the distribution of the CNP Equity Interests to Investor
pursuant to the Distribution Agreement.



B- 2

 
 




--------------------------------------------------------------------------------




"Distribution Agreement" means the Distribution Option Agreement, dated as of
July __, 2013, by and among Investor, Operator and the Company.
III.No Other Revisions. Except as expressly provided in this Amendment, all of
the terms and provisions of the Agreement remain unmodified and in full force
and effect.
IV.Representations. Each individual executing this Amendment on behalf of an
entity hereby represents and warrants to the other party or parties to this
Amendment that (a) such individual has been duly and validly authorized to
execute and deliver this Amendment on behalf of such entity, and (b) this
Amendment is and will be duly authorized, executed and delivered by such entity
and are and will be legal, valid and binding obligations of such entity.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURES COMMENCE ON FOLLOWING PAGE]
 





B- 3

 
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Investor and Operator have executed this Amendment as of the
day and year first above written.

"Investor"
CALIFORNIA STATE TEACHERS'
RETIREMENT SYSTEM, a public entity
 
By: ______________________
Name:_________________
Its: ___________________
"Operator"
THOMAS PROPERTIES GROUP, LP.,
a Maryland limited partnership
 
By: THOMAS PROPERTIES GROUP, INC.,
a Delaware corporation, its General Partner
 
By: ______________________ 
James A. Thomas, CEO
 
 

[END OF SIGNATURES]









B- 4

 
 




--------------------------------------------------------------------------------






Exhibit C
TRANSFEROR’S CERTIFICATION OF NON‑FOREIGN STATUS
PURSUANT TO
TREASURY REGULATION § 1.1445‑2(B)(2)
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including section
1445), the owner of a disregarded entity (which has legal title to a U.S. real
property interest under local law) will be the transferor of the property and
not the disregarded entity. To inform ______________________, a
___________________ (the “Transferee”), that the withholding of such tax is not
required upon the transfer of that certain real property located in
____________, _______________ by ______________________, a ___________________
(the “Transferor”), pursuant to the terms of that certain Assignment of
Membership Interest dated as of ______________, 2013, by and among certain
parties named therein and Transferee (the “Agreement”), the undersigned hereby
certifies pursuant to Section _______ of the Agreement, on the Transferor’s
behalf, and not individually, as follows:
1.    Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Code and the Income
Tax Regulations promulgated thereunder);
2.    Transferor is not a disregarded entity as defined in
§ 1.1445-2(b)(2)(iii);
3.    Transferor’s U.S. employer identification number is ___________; and
4.    Transferor’s office address is: ___________________________________.
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.
Transferor understands that Transferee is relying on this certification in
determining whether withholding is required upon said transfer.
Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I



C- 1

 
 




--------------------------------------------------------------------------------




have authority to sign this certification on behalf of the Transferor as of this
____ day of __________, 2013.
(Remainder of page intentionally left blank,
signature appears on following page)



C- 2

 
 




--------------------------------------------------------------------------------






TRANSFEROR:
CALIFORNIA STATE TEACHERS’
RETIREMENT SYSTEM,
a public entity
By: _____________________________________
Name: __________________________________
Title: ___________________________________



C- 3

 
 


